DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 23, 2021 has been entered.  Claims 1-17 remain pending in the application.  The previous objection to the specification is withdrawn in light of applicant's amendment to the abstract.  The previous objections to claims 2-9 are withdrawn in light of applicant's amendment to claims 2-9.  The previous 35 USC 112 rejections of claims 3, 4 and 7-10 are withdrawn in light of applicant’s amendment to claims 3, 4, 7, 9 and 10.
Claim Objections
Claims 1-17 are objected to because of the following informalities:
In claim 1 lines 9-10, “registered, wherein” should be changed to --registered, and wherein” for clarity.
In claim 1 lines 10-11, “as a function of the additional information” should be changed to --by the function which further comprises the additional information” for clarity since a function is already recited.
In claim 2 line 3, “flow determined” should be changed to --flow which is determined-- for clarity.
In claim 2 lines 5-6, “the pump information” should be changed to --the predefined pump information-- for consistency.
In claim 3 lines 5-7, “flow volume is determined as a function of the further additional information” should be changed to --flow volume is determined by the function 
In claim 9 line 12, claim 12 lines 10-11, and claim 16 lines 5-6, “change in the pump geometry or in the pump information” should be changed to --change in the pump geometry which the predefined pump information depended on-- for consistency and since predefined information does not, by definition, change.
In claim 10 lines 7-8, “the pump information” should be changed to --the predefined pump information-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the pump component is a bearing”, but claim 4, from which claim 11 depends recites that “at least one pressure sensor, and/or at least one force sensor which registers a force acting on a pump component are used to determine the pressure information” and it is unclear, if the at least one pressure sensor is used to determine the pressure information and not a force sensor, how the recitation of claim 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “as a function of the rotation speed information and/or the pressure information and/or the additional information and/or the flow volume”, and the claim also recites “namely as a function of the temporal progression of the rotation speed information and/or the pressure information and/or the additional information and/or the flow volume, wear information” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner notes that in further interpreting the claims, it is assumed that in this case the narrower language is merely exemplary of the remainder of the claim, and therefore not required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2018/0259382 to Leblay in view of U. S. Patent Publication 2007/0212229 to Stavale.
Leblay teaches a method for:
determining a flow volume of a fluid delivered by a pump (50, 51), wherein the flow volume is determined as a function of predefined pump information, which is dependent on a pump geometry (the disclosed “pump geometry”), a rotation speed information, which correlates with the rotation speed of the pump (the disclosed strokes per minute - SPM), and pressure information, which correlates with a differential pressure at the pump (pin and pdown) (paragraphs [0063] and [0103]-[0106]),
wherein the flow volume is calculated by subtracting a leakage volume flow which is determined as a function of the pressure information from a theoretical delivery volume flow determined as a function of a pump volume predefined by the pump information and the rotation speed information (paragraphs [0068] and [0134]),
wherein, as further additional information, a temperature and/or a density of the fluid, is determined, wherein the flow volume is determined by the function which further comprises the further additional information (paragraph [0049], [0081] and [0103]-[0105], wherein temperature “T” is part of the flow equation (3) in paragraph [0105]),
wherein at least one pressure sensor (53, 56), and/or at least one force sensor which registers (the examiner notes that applicant is using the word “registers” such that it means measures throughout the application is will be herein treated as such) a force 
wherein the pump information describes a pump volume which indicates a theoretical delivery volume per revolution of the pump (paragraph [0071], [0085], [0086] [0104] and [0105]),
wherein, for the determination of the flow volume, the pump geometry is described by a maximum of four parameters (there are two, Vt and Vc), and at least one of the parameters (Vt and Vc) describing the pump geometry is defined by evaluating measurement data of at least two calibrating measurements which are performed on the pump at mutually different differential pressure (since the algorithm runs at five different strokes per minute it would result in five mutually different differential pressures) (paragraph [0125]-[0127]), and
a pump for delivering fluid, wherein it is designed to implement the method, wherein it comprises at least one sensor device (53, 56), which is designed to register the rotation speed information and/or the pressure information and/or additional information, and a processing device (20), which is designed to determine the flow volume in dependence on at least the predefined pump information, the rotation speed information and the pressure information (sensors 53 and 56 are used to measure pressure and may also measure temperature and/or density as additional information) (paragraphs [0048]-[0049] and [0057]-[0059]).
Leblay teaches the use of additional information, such as the use of “other parameters such as the mud density, etc.” wherein the flow volume is determined by the function which further comprises the additional information (paragraph [0126]) but is 
as additional information a shaft torque of a pump is registered (paragraph [0035]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Leblay with the additional information taught by Stavale since it is use of a known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 III C).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2018/0259382 to Leblay in view of U. S. Patent Publication 2007/0212229 to Stavale and U. S. Patent Publication 2011/0200450 to Shelley.
Leblay and Stavale teach all the limitations of claim 1, as detailed above, but do not teach a vibration sensor used to estimate speed.  Shelley teaches a method wherein:
by a vibration sensor (108), a vibration of at least one component of the pump (104-106) is registered, wherein the rotation speed information is determined in dependence on sensor data of the vibration sensor (108) (paragraph [0017]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Leblay with the vibration sensor taught by Shelley in order to provide a means for detecting the speed in addition to the measured strokes per minute (SPM), wherein the redundancy provides an indication if there is an error in one of the measurements (when the two do not match).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2018/0259382 to Leblay in view of U. S. Patent Publication 2007/0212229 to Stavale and U. S. Patent 5,332,366 to Anderson.
Leblay and Stavale teach all the limitations of claim 1, as detailed above, including wherein Leblay teaches the measurement of temperature (paragraph [0049]), but do not teach the calculation of wear information.  Anderson ‘366 teaches a method wherein:
as a function of the rotation speed information and/or the pressure information and/or additional information and/or the flow volume, wear information, which indicates whether wear on the pump reaches or exceeds a predefined limit value and/or which indicates a severity of the wear and/or which describes a change in the pump geometry which the predefined pump information depended on due to the wear, is determined (col. 9 lines 43-53, wherein the measured temperature, which is additional information, is used to determine wear and impending failure)
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Leblay with the wear prediction taught by Shelley in order to prevent component failures (col. 9 lines 43-53).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2018/0259382 to Leblay in view of U. S. Patent Publication 2007/0212229 to Stavale and U. S. Patent 6,485,465 to Moberg.
Leblay and Stavale teach all the limitations of claim 4, as detailed above, but do not teach the measurement of a force at the bearing.  Moberg teaches a method wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Leblay with the bearing sensor by Moberg in order to determine the pressure information without the need for a sensor inside the fluid flow path.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0259382 to Leblay in view of U. S. Patent Publication 2007/0212229 to Stavale and U. S. Patent Publication 2020/0032788 to Mosli.
Leblay and Stavale teach all the limitations of claim 2, as detailed above, but do not teach the leakage volume determined from the additional information.  Mosli teaches a method wherein:
wherein a leakage volume is determined as a function of additional information which includes a viscosity of the pumped fluid, as further additional information, a a density of the fluid is registered, wherein the leakage volume is determined as a function of the further additional information, and for the determination of the leakage volume flow, the pump geometry is described by a maximum of four parameters (there are two, Vauf and Vab) (Fig. 6; paragraphs [0066]-[0075] and [0077]-[0078]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Leblay with the leakage .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2018/0259382 to Leblay in view of U. S. Patent Publication 2007/0212229 to Stavale and U. S. Patent Publication 2016/0377070 to Anderson.
Leblay and Stavale teach all the limitations of claim 2, as detailed above, but do not teach the leakage volume determined.  Anderson ‘070 teaches a method wherein:
as a function of the leakage volume flow, wear information, which indicates whether wear on the pump reaches or exceeds a predefined limit value and/or which indicates a severity of the wear and/or which describes a change in the pump geometry which the predefined pump information depended on, and wherein the wear information is determined as a function of the temporal progression of the leakage volume flow (paragraph [0028]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Leblay with the leakage calculation taught by Anderson in order to determine when a specified leakage requires inspection (paragraph [0028]).
Response to Arguments
Applicant's arguments filed on September 23, 2021 have been considered, but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746